UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 24, 2014 AMCOL INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware State of Other Jurisdiction of Incorporation 0-15661 Commission File Number 36-0724340 I.R.S. Employer Identification Number 2870 Forbs Avenue Hoffman Estates, IL60192 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (847) 851-1500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [ ]Written communications pursuant to Rule 45 under the Securities Act (17 CFR 230.425) [ ]Soliciting materials pursuant to Rule 14a – 12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d – 2 (b) under the Exchange Act (17 CFR 240. 14d-2 (b)) [ ]Pre-commencement communications pursuant to Rule 13e - 4 (c) under the Exchange Act (17 CFR 240.13e-4 (c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION The information in this item is being furnished to, but not filed with, the Securities and Exchange Commission solely under Item 12 of Form 8-K, “Results of Operations and Financial Condition,” pursuant to interim procedures promulgated by the Securities and Exchange Commission in Release 33-8216 issued March 27, 2003. On January 24, 2014, the registrant issued a press release to report results for its fourth quarter ended December 31, 2013. That press release dated, January 24, 2014 and titled “AMCOL INTERNATIONAL CORPORATION (NYSE:ACO) REPORTS FOURTH QUARTER RESULTS” is attached hereto as Exhibit 99.1. ITEM 9.01Financial Statements and Exhibits (d)The following exhibit is furnished with this document: NumberExhibit Press Release titled “AMCOL INTERNATIONAL (NYSE:ACO) REPORTS FOURTH QUARTER RESULTS” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 24, 2014 AMCOL INTERNATIONAL CORPORATION By:/s/Ryan F. McKendrick Ryan F. McKendrick President and Chief Executive Officer
